                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 D. JEANETTE FINICUM, et al.,

                Plaintiffs,                                                No. 2:18-cv-00160-SU
         v.
                                                                         OPINION AND ORDER
 UNITED STATES OF AMERICA, et al.,

                Defendants.


MOSMAN,J.,

        On December 9, 2019, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation ("F&R") [ECF 130], recommending that I GRANT Defendant W. Joseph

Astarita's Motion to Dismiss [ECF 101]. No objections were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).


1 - OPINION AND ORDER
                                      CONCLUSION

       Upon review of the F&R, I agree with Judge Sullivan's reasoning and conclusions.

Therefore, I ADOPT the F&R [130] as my own opinion. Plaintiffs' claims against Mr. Astarita

are DISMISSED without prejudice.

       IT IS SO ORDERED.

       DATED this--2.tday of January, 2020.




                                                         MICHAEL W. (M SMAN
                                                         United States D1 rict Judge




2 - OPINION AND ORDER
